Title: To James Madison from Daniel C. Brent, 17 May 1801
From: Brent, Daniel C.
To: Madison, James


Dear Sir,Alexandria May 17th. 1801
This will be handed to you by Mr. Westcote, editor of the Times in this place, he, as I have already mentioned to you, is desireous of obtaining part of the Public printing. I have every reason to believe if he shou’d succeed in his application, that he will render satisfaction—his paper even in the wor[s]t of times has always been Republican.
If your engagements will permit you to give him a share of the Public business it will be rendering him an essential service, & be considered as a favor confer’d on me, with sentiments of respect & Esteem I am yrs &c
Daniel C. Brent
 

   
   RC (NN). Cover marked by Brent: “Mr. Westcote.”



   
   John and James D. Westcott published the Alexandria Times, and District of Columbia Daily Advertiser. James had written the administration seeking printing patronage (Brigham, History and Bibliography of American Newspapers, 2:1110–11; Westcott to Levi Lincoln, 18 Mar. 1801 [DNA: RG 59, LAR, 1801–9]).



   
   Daniel Carroll Brent (1760–1815) was a presidential elector in 1792 in the district composed of Stafford, Prince William, and Fairfax counties, Virginia. Jefferson had named him U.S. marshal for the District of Columbia in March (Richmond Enquirer, 25 Jan. 1815; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 6:141; National Intelligencer, 25 Mar. 1801).


